Title: John Adams to Rolland & Co., 9 May 1784
From: Adams, John
To: Rolland & Co.


        
          Gentlemen
          The Hague May 9: 1784.
        
        I have rec’d the Letter you did me the Honour to write me yesterday.
        I am surprised that Mr: Barclay, should desire you to transmit to me, any Information respecting the Bills, as I have nothing to do with them, and I have no Curiosity about them. I am still more surprised at your saying that I stand accountable for a Bill of 824.ƒ— I presume to say, Mr: Thaxter had too much Sense and Modesty, ever to promise the acceptance of a Bill, which he had no authority to do. And I most certainly never promised any such Thing. And now I promise I will have nothing to do with it—not so much as to write to Congress about it.
        Your most humble Servant.
      